Exhibit 10.1

AMENDMENT TO STOCK OPTION GRANT NOTICE AND STOCK OPTION AGREEMENT

TransDigm Group Incorporated, a Delaware corporation (the “Company”), pursuant
to its 2006 Stock Incentive Plan (the “Plan”), granted to the holder listed
below (“Participant”), an option to purchase the number of shares of the
Company’s common stock, par value $0.01 (“Stock”), on the date set forth below
(the “Option”) pursuant to a Stock Option Grant Notice and Stock Option
Agreement (the “Stock Option Agreement”). Capitalized terms used herein have the
meanings ascribed to them in the Stock Option Agreement.

 

Participant:   

 

Grant Date:   

 

Total Number of Shares Subject to the Option:   

shares

Participant and the Company hereby amend the Stock Option Agreement as follows:

Exhibit C of the Stock Option Agreement is deleted and replaced in its entirety
as follows:

EXHIBIT C

STOCK RETENTION GUIDELINES

As a condition to receiving the Option grant, Participant acknowledges and
agrees to hold a number of shares and/or options with such value and for such
period of time as set forth below:

(a) At all times during Participant’s continued employment by the Company,
Participant shall hold an aggregate amount of Company equity with a value equal
to or greater than $             (the “Retention Limit”). This Retention Limit
will supersede any Retention Limit in any prior dated option agreement between
the Company and Participant pursuant to the Plan.

For purposes of this Exhibit C, Company equity shall be equal to (i) the Fair
Market Value of any Common Stock held by the Participant plus (ii) the value of
vested options then held by Participant, whether granted pursuant to the Plan,
the Company’s 2003 Stock Option Plan or otherwise, which will be equal to the
Fair Market Value of the Common Stock underlying the options over the exercise
price.

(b) If at any time after the date hereof the aggregate amount of Company equity
held by Participant falls below the Retention Limit because of a decline in the
Fair Market Value of the Common Stock, Participant will have three years to
reach the Retention Limit before the Administrator may exercise any remedies
under paragraph (c).

(c) Participant’s failure to hold that number of shares and/or vested options
set forth in this Exhibit C shall result in Participant’s forfeiture of all
unvested Options unless otherwise determined by the Administrator, in its sole
discretion.



--------------------------------------------------------------------------------

By his or her signature, Participant and the Company agree to be bound by the
terms and conditions of the Stock Option Agreement, as amended hereby.

 

TRANSDIGM GROUP INCORPORATED     PARTICIPANT By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

      Address:  

 

    Address:  

 